 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        HORACE G. FRIEND,                                     CASE NO. 3:18-cv-05894-RJB
11
                                    Plaintiff,                ORDER GRANTING
12              v.                                            APPLICATION TO PROCEED IN
                                                              FORMA PAUPERIS
13      PAULA DOWNEY, CEO of CSAA
        Insurance Group, and BILL WESTRATE,
14      Insurance Executive American Family
        Insurance,
15
                                    Defendants.
16

17
            THIS MATTER comes before the Court on Plaintiff’s Application to Proceed In Forma
18
     Pauperis. Dkt. 1. The Court has considered the Application, the Proposed Amended Complaint
19
     (Dkt. 3), and the remainder of the file herein.
20
        a. The Proposed Amended Complaint (Dkt. 3).
21
            The Court has carefully reviewed the Proposed Amended Complaint. Dkt. 3. Because
22
     Plaintiff filed this complaint pro se, the Court has construed the pleadings liberally and has
23

24


     ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS - 1
 1   afforded Plaintiff the benefit of any doubt. See Karim-Panahi v. Los Angeles Police Dep't, 839

 2   F.2d 621, 623 (9th Cir.1988).

 3          The Proposed Amended Complaint centers on the allegation that two insurance

 4   companies, whose representatives are named as defendants, denied compensation to Plaintiff for

 5   injuries sustained in a motor vehicle accident. Dkt. 3 at 2, 3. In a paragraph labeled,

 6   “Jurisdiction,” it is alleged that “[b]oth Defendants and Plaintiff residing [sic] in different States.

 7   . . The filing of this case is within the DIVERSITY JURISDICTION of the Western District of

 8   Washington.” Id. (emphasis in original). The Proposed Complaint alleges that Plaintiff has

 9   shoulder pain, that a medical bill with St. Joseph Hospital of $28,676 was reduced to $600

10   through an application for medical assistance, and that another bill of $1,421.39 “is probably

11   under collection by now.” Id. at 3.

12          The Proposed Complaint sought damages totaling $30,000, Dkt. 1-1 at 4, which was the

13   basis for an Order to Show Cause. See Dkt. 2. Plaintiff has remedied that facial defect in the

14   Proposed Amended Complaint, which seeks $30,000 in compensation for medical expenses,

15   $50,000 for pain and suffering, and $200,000 for punitive damages. Id. at 4.

16          Federal courts are courts of limited jurisdiction. Jurisdiction is a threshold issue that must

17   be raised sua sponte. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94-95 (1998).

18   A complaint must be dismissed for lack of subject matter jurisdiction if, considering the factual

19   allegations in the light most favorable to the plaintiff, the action: (1) does not arise under the

20   Constitution, laws, or treaties of the United States, or fall within one of the other enumerated

21   categories of Article III, Section 2, of the United States Constitution; (2) is not a ‘case or

22   controversy’ within the meaning of the United States Constitution; and (3) is not one described

23   by any jurisdictional statute. Baker v. Carr, 369 U.S. 186, 198 (1962); D.G. Rung Indus., Inc. v.

24


     ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS - 2
 1   Tinnerman, 626 F.Supp. 1062, 1063 (W.D. Wash. 1986). A court is presumed to lack subject

 2   matter jurisdiction until a plaintiff establishes otherwise. Kokkonen v. Guardian Life Ins. Co. of

 3   America, 511 U.S. 375 (1994).

 4           Applied here, the Proposed Amended Complaint has invoked diversity jurisdiction as the

 5   basis for this court’s jurisdiction. By statute, district courts, including this court, have original

 6   jurisdiction in diversity cases where the litigants are citizens of different states and where “the

 7   matter in controversy exceeds the sum or value of $75,000.” 28 U.S.C. § 1332. The allegations

 8   of the Proposed Amended Complaint are sufficient to preclude dismissal for lack of subject

 9   matter jurisdiction. The Proposed Amended Complaint alleges that all parties are diverse, and

10   that the damages exceed $75,000. For purposes of the Application to Proceed In Forma Pauperis,

11   the subject matter jurisdiction showing is sufficient.

12       b. Application to Proceed In Forma Pauperis.

13           The district court may permit indigent litigants to proceed in forma pauperis upon

14   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). Courts have broad

15   discretion in denying an application to proceed in forma pauperis. Weller v. Dickson, 314 F.2d

16   598 (9th Cir. 1963), cert. denied, 375 U.S. 845 (1963).

17           In the Application, Plaintiff represents that during the past twelve months, he has

18   received $22,000 in business/employment income, $12,000 in pension income, and $5,000 in

19   financial help from children. Dkt. 1 at 1. The only asset listed is 10 acres of land in California.

20   Id. at 2. Expenses average $3,000 per month. Id. at 2. Plaintiff is disabled. Id.

21           Plaintiff’s indigency showing is sufficient. Plaintiff should be permitted to proceed at the

22   expense of the Court.

23                                                    ***

24


     ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS - 3
 1          THEREFORE, it is HEREBY ORDERED:

 2          Plaintiff’s Application to Proceed In Forma Pauperis (Dkt. 1) is GRANTED.

 3          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 4   to any party appearing pro se at said party’s last known address.

 5          Dated this 28th day of November, 2018.

 6

 7
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS - 4
